DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10 – 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL.
Regarding claims 1 and 2, Yoakim discloses a capsule (1A) capable of preparing a beverage which comprises a substantially rigid capsule body (2) having a circumferential wall (sidewall 4) extending around an inner space (chamber 8) of the capsule which is at least partially filled with a beverage ingredient (coffee) suitable for preparing the beverage, and a base wall (bottom wall 3) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (delivery wall 10) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (filtering wall 9) is provided in the inner space of the capsule between the beverage ingredient and the lid.  The lid is provided with a preformed outlet opening (orifice 11) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (fig. 2), which outlet opening is fluid tightly closed by a removable cover element (peelable membrane) attached to the lid (connected to the delivery wall) extending over at least part of the lid (paragraph [0058] – [0060], [0053], and fig. 1, 2, and 5).
Claim 1 differs from Yoakim in the membrane comprising a layer of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability in the range of 100 to 700 mm/s at 200 Pa, and a weight in the range of 300-600 g/m2 to minimize formation of a crema layer.
Empl discloses a capsule (paragraph [0001]) capable of preparing a beverage which comprises a substantially rigid capsule body (plastics injection molding) having a circumferential wall (frustoconical/cylindrical) extending around an inner space (open filling side) of the capsule which is at least partially filled with a beverage ingredient (beverage substance) suitable for preparing the beverage, and a base wall (capsule base) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (covering film) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (felt) is provided in the inner space of the capsule between the beverage ingredient and the lid (paragraph [0003]).  Empl further discloses the membrane would comprise a layer of non-woven material (felt) having a thickness in the range of 1.2 – 1.6 mm (paragraph [0146]), an air permeability of in the range of 100 – 600 mm/s (l/(m2s)), and a weight in the range of 400 – 600 g/m2 (paragraph [0184]).
Empl is using a membrane of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability of in the range of 100 – 600 mm/s (L/(m2s)), and a weight in the range of 400 – 600 g/m2 in a capsule capable of preparing beverages for the art recognized as well as applicant’s intended function which is to specifically prepare a beverage that does not have a crema.  To therefore modify the capsule of Yoakim and use a membrane as taught by Empl to avoid the formation of a crema in a produced beverage would have been an obvious matter of choice and/or design.  
Regarding the units of air permeability, as shown by analysis below L/m2-s = mm/s.​
100 L/(m2-s) x 0.001m3/L = 0.1m3/m2-s = 0.1m/s x 1000mm / m = 100mm/s
Regarding Empl reciting air permeability “preferably” determined at a pressure of 100 Pascals, it would be recognized by the ordinarily skilled artisan that a change in the pressure drop from 100 Pascals to 200 Pascals would result in an increase in the air permeability.  As further evidenced by IDFL, to convert air permeability values taken at 125 Pa, which is seen to be only slightly more than the 100 Pascals recited by Empl, to air permeability values at 200 Pa one would multiply by 1.6 which makes it clear that Empl is disclosing all the limitations as claimed regarding the membrane.
With respect to the remaining recitations beginning “when the capsule is used in a beverage preparation device” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Yoakim in view of Empl as further evidenced by IDFL obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “when the capsule is used in a beverage preparation device”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Yoakim in view of Empl as further evidenced by IDFL and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 7, Yoakim in view of Empl as further evidenced by IDFL discloses the lid at a circumferential edge is attached to the capsule body (‘717, paragraph [0060]).
Regarding claims 10 and 11, since both the membrane and the lid are attached at the rim of the capsule (‘717, paragraph [0059] and [0060]) it is seen that Yoakim in view of Empl as further evidenced by IDFL is disclosing the membrane is attached to the lid.  Further regarding claim 11 since the membrane and the lid are attached, that is sealed one to the other, it is obvious that a layer of adhesive would have to have been used.
Regarding claims 12 and 13, Yoakim in view of Empl as further evidenced by IDFL discloses the cover element (peelable membrane) would be a sheet like layer of aluminium and a plastic layer (‘717, paragraph [0053]).
Regarding claim 14, Yoakim in view of Empl as further evidenced by IDFL discloses the lid (delivery wall) would be a sheet like layer of aluminium (‘717, paragraph [0060]).
Regarding claim 17, Yoakim in view of Empl as further evidenced by IDFL discloses the capsule body, the lid, and the cover element are each mainly made from aluminum (‘717, paragraph [0058], [0060], and [0053]).
Regarding claim 18, Yoakim in view of Empl as further evidenced by IDFL discloses the beverage ingredient would comprise ground coffee in an amount of 7 grams (‘717, paragraph [0060]).
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Trombetta et al. US 2014/0161936.
Regarding claim 3, Yoakim in view of Empl as further evidenced by IDFL discloses the outlet opening is fluid tightly closed by a removable cover element extending over at least part of the lid (peelable membrane) (paragraph [0053]).  In order for the removable cover element to be removed from the outlet opening it is obvious that a layer of adhesive material suitable for removable adhesion of the cover element from the lid would necessarily have to have been provided.
In the event that claim 3 could be construed as differing from Yoakim in view of Empl as further evidenced by IDFL in reciting a layer of adhesive suitable for removable adhesion of the cover being provided Trombetta discloses a capsule (10) capable of preparing a beverage which comprises a substantially rigid capsule body (12) having a circumferential wall extending around an inner space of the capsule which is at least partially filled with a beverage ingredient (coffee) suitable for preparing the beverage, and a base wall covering the inner space at a first end of the circumferential wall.  The capsule has a lid (cover 18) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (filter wall 14) is provided in the inner space of the capsule between the beverage ingredient and the lid.  The lid is provided with a layer of adhesive material (lacquer) suitable for the removable adhesion (first bond 64 is a peelable bond) of the lid from the capsule (‘936, paragraph [0089] – [0091], [0053] and fig. 8).  Trombetta is providing a layer of lacquer adhesive suitable for removable adhesion of the cover for the art recognized, as well as applicant’s intended function which is to allow easy removal of a cover from the capsule without damaging the remaining covering structure of the capsule.  To therefore modify Yoakim in view of Empl as further evidenced by IDFL if necessary and provide a layer of adhesive material suitable for removable adhesion as taught by Trombetta would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 4, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta disclose the layer of adhesive material is provided on a part of the cover element extending over the lid (‘717, paragraph [0053]) (‘936, fig. 8).  Further regarding claim 4, it would be obvious to the ordinarily skilled artisan that a part of the cover element extending over the outlet opening in the lid would need to be free of adhesive material in order to prevent damage to the membrane in the inner space of the capsule and a loss of beverage ingredient during beverage production.
Regarding claim 5, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta discloses that an adhesion strength between the layer of adhesive material and cover element would be weaker than an adhesion strength between the layer of adhesive material and the lid (‘936, paragraph [0091]).
Regarding claim 6, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta disclose the adhesive material would be a layer of heat seal lacquer (‘936, paragraph [0056]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Zweed US 2014/0170281 as further evidenced by Magri et al. US 2016/0355300.
Claim 15 differs from Yoakim in view of Empl as further evidenced by IDFL in the lid having on a side facing the cover element a layer of protective lacquer.
Zweed discloses a capsule capable of preparing a beverage which comprises a substantially rigid capsule body extending around an inner space of the capsule which is at least partially filled with a beverage ingredient suitable for preparing the beverage and has a lid (foil) (paragraph [0005]).  Zweed further discloses that it was common and conventional in the art to provide a protective lacquer coating to surfaces of aluminium capsules, which would include the lid (foil), i.e. cover element (paragraph [0011]).  Zweed is providing a protective lacquer coating to the cover element in order to protect the beverage from direct contact with the aluminium which is applicant’s reason for doing so as well.  To therefore modify the capsule of Yoakim in view of Empl as further evidenced by IDFL and provide a protective lacquer to protect the beverage and/or ingredients from contact with the aluminium of the capsule as taught by Zweed would have been an obvious matter of choice and/or design.  Magri provides further evidence that is was common and conventional to provide a layer of protective lacquer to a cover element (paragraph [0093]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Biesheuvel et al. US 2011/0033580.
Regarding claim 16, Yoakim in view of Empl as further evidenced by IDFL disclose the capsule would have a lid which lid is provided with a preformed outlet opening (orifice 11) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (fig. 2), which outlet opening is fluid tightly closed by a removable cover element (peelable membrane) attached to the lid (connected to the delivery wall) extending over at least part of the lid ([0053], and fig. 1, 2, and 5).  Claim 16 differs from Yoakim in view of Empl as further evidenced by IDFL, if at all, in the cover element having a free pull tab protruding from a part of the cover element covering the outlet opening.
Biesheuvel discloses a capsule (2) capable of preparing a beverage which comprises a substantially rigid capsule body having a circumferential wall (wall 10) extending around an inner space (20) (paragraph [0080]) of the capsule which is at least partially filled with a beverage ingredient (coffee) (paragraph [0077]) suitable for preparing the beverage, and a base wall (bottom 12) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (16) covering the inner space at a second end of the circumferential wall opposite the base wall.  The lid is provided with a preformed outlet opening (openings 30) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (fig. 4a), which outlet opening is fluid tightly closed by a removable cover element (lid seal 50) attached to the lid extending over at least part of the lid.  Biesheuvel further discloses the cover element has a free pull tab (lip 52) protruding from part of the cover element covering the outlet opening (paragraph [0083]).  Biesheuvel is providing a free pull tab to the cover element for the art recognized purpose of allowing easy removal of the cover element which is applicant’s reason for doing so as well.  To therefore modify the cover element of Yoakim in view of Empl as further evidenced by IDFL and provide a free pull tab for easy opening of the outlet as taught by Biesheuvel would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Eppler et al. US 2017/0086471.
Claim 23 differs from Yoakim in view of Empl as further evidenced by IDFL in the diameter of the preformed outlet opening.
Eppler discloses a capsule (1) capable of preparing a beverage which comprises a substantially rigid capsule body (2) having a circumferential wall (sidewall 102) extending around an inner space (cavity 100) of the capsule which is at least partially filled with a beverage ingredient (tea) suitable for preparing the beverage, and a base wall (foil 6) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (wall 3) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (filter element 7) is provided in the inner space of the capsule between the beverage ingredient and the lid.  The lid is provided with a preformed outlet opening (exit opening 107) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (7” and fig. 4), which outlet opening is fluid tightly closed by a removable cover element (108/109) attached to the lid extending over at least part of the lid (paragraph [0058] – [0060], [0053], and fig. 4).  Eppler further discloses the preformed outlet opening is between 6 – 20 mm (10 – 14 mm) (‘471, paragraph [0026]).
Eppler is providing a preformed outlet opening between 6 and 20 mm in diameter for the art recognized functions of producing a beverage in which no crema layer would be desired (tea) as well as to minimize pressure on the beverage ingredients (non-pressurized) both of which are applicant’s reasons for doing so as well.  To therefore modify Yoakim in view of Empl as further evidenced by IDFL and increase the diameter of the preformed outlet opening to between 6 – 20 mm as taught by Eppler to minimize crema layer formation would have been an obvious matter of choice and/or design.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eppler et al. US 2017/0086471 as further evidenced by Fond US 5,242,702in view of Empl et al. US 20150314952 as further evidenced by IDFL.
Regarding claim 23, Eppler discloses a capsule (1) capable of preparing a beverage which comprises a substantially rigid capsule body (2) having a circumferential wall (sidewall 102) extending around an inner space (cavity 100) of the capsule which is at least partially filled with a beverage ingredient (tea) suitable for preparing the beverage, and a base wall (foil 6) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (wall 3) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (filter element 7) is provided in the inner space of the capsule between the beverage ingredient and the lid.  The lid is provided with a preformed outlet opening (exit opening 107) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (7” and fig. 4), which outlet opening is fluid tightly closed by a removable cover element (108/109) attached to the lid extending over at least part of the lid (paragraph [0058] – [0060], [0053], and fig. 4).  Eppler further discloses the preformed outlet opening is between 6 – 20 mm (10 – 14 mm) (‘471, paragraph [0026]).  Should applicant deign to say that the preformed outlet and opening suitable for draining the prepared beverage of and the membrane of Eppler are not in applicant’s claimed location, it is seen that the placement of said outlet and membrane in the location disclosed by Eppler would not have modified the operation of the capsule and thus amounts to the mere rearrangement of parts and an obvious matter of choice and/or design to the ordinarily skilled artisan (MPEP § 3144.04 VI.C.).  Fond provides further evidence that the placement of said outlet and membrane would be an obvious design choice and would not affect the operation of a capsule (fig. 5).
Claim 23 differs from Eppler as further evidenced by Fond in the membrane comprising a layer of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability in the range of 100 to 700 mm/s at 200 Pa, and a weight in the range of 300-600 g/m2 to minimize formation of a crema layer (since claim 23 depends from claim 1).
Empl discloses a capsule (paragraph [0001]) capable of preparing a beverage which comprises a substantially rigid capsule body (plastics injection molding) having a circumferential wall (frustoconical/cylindrical) extending around an inner space (open filling side) of the capsule which is at least partially filled with a beverage ingredient (beverage substance) suitable for preparing the beverage, and a base wall (capsule base) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (covering film) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (felt) is provided in the inner space of the capsule between the beverage ingredient and the lid (paragraph [0003]).  Empl further discloses the membrane would comprise a layer of non-woven material (felt) having a thickness in the range of 1.2 – 1.6 mm (paragraph [0146]), an air permeability of in the range of 100 – 600 mm/s (l/(m2s)), and a weight in the range of 400 – 600 g/m2 (paragraph [0184]).
Empl is using a membrane of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability of in the range of 100 – 600 mm/s (L/(m2s)), and a weight in the range of 400 – 600 g/m2 in a capsule capable of preparing beverages for the art recognized as well as applicant’s intended function which is to specifically prepare a beverage that does not have a crema.  To therefore modify the capsule of Eppler as further evidenced by Fond and use a membrane as taught by Empl to avoid the formation of a crema in a produced beverage would have been an obvious matter of choice and/or design.  
Regarding the units of air permeability, as shown by analysis below L/m2-s = mm/s.​
100 L/(m2-s) x 0.001m3/L = 0.1m3/m2-s = 0.1m/s x 1000mm / m = 100mm/s
Regarding Empl reciting air permeability “preferably” determined at a pressure of 100 Pascals, it would be recognized by the ordinarily skilled artisan that a change in the pressure drop from 100 Pascals to 200 Pascals would result in an increase in the air permeability.  As further evidenced by IDFL, to convert air permeability values taken at 125 Pa, which is seen to be only slightly more than the 100 Pascals recited by Empl, to air permeability values at 200 Pa one would multiply by 1.6 which makes it clear that Empl is disclosing all the limitations as claimed regarding the membrane.
With respect to the remaining recitations in claims 23/1 beginning “when the capsule is used in a beverage preparation device” these are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejections.
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that the capsule of Yoakim can only be used to produce beverages with a crema, that is, Yoakim as a whole teaches technology for producing a beverage having a crema and therefore the ordinarily skilled artisan would not look to Empl to provide a membrane to produce a beverage that would not have a crema.  This also appears to be an urging of non-analogous art.  These urgings are not deemed persuasive.
First it is noted that applicant is urging paragraph [0007] of Yoakim as teaching significant features of the Yoakim capsule when in fact paragraph [0007] is Yoakim’s disclosure of a prior art capsule with respect to the state of the art and not the actual capsule disclosed by Yoakim.
Despite Applicant’s assertions to the contrary, Yoakim is not solely concerned with the production of coffee and/or crema containing beverages at all.  While Yoakim may have a preference for coffee, a preference is just that, a preference, and does not restrict the use of the capsule to crema containing beverages alone.  In fact, Yoakim unequivocally teaches the capsule would also be used for the production of other non-crema containing beverages, such as tea or other beverage ingredients that would not be characterized by having crema (paragraph [0054]).
It is also seen that applicant correctly points out that in paragraph [0184] of Empl discloses the use of membranes that are specifically used when the formation of a crema is not desired, such as tea (‘852, paragraph [0074]), which Yoakim clearly discloses as a beverage that would have also been produced with the capsule.
In response to applicant's apparent argument that Empl is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as set forth above both Yoakim and Empl disclose that beverages that would not have a crema would be produced.
Applicant also urges that the positioning of the elements in a capsule as disclosed by Empl does not match the positioning of elements as disclosed by Yoakim.  This urging is not found persuasive.
If either Yoakim or Empl had disclosed all of the limitations as claimed by the applicant then a rejection under U.S.C. 35 103 would not have been necessary as a rejection under 35 U.S.C. 102 would have ensued.  Further, Empl was not brought to teach the specific positioning of the elements within a capsule but to teach that the use of the claimed membrane was common and conventional in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        18 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792